FILED

UN!TED sTATEs DISTRICT coURT AUG 3 1 2010
FOR THE DISTRICT OF COLUMBIA C|e,k' U_S_ m
Courts for the  21a

CLYDE LACY RATTLER, )
)
Plaintiff, )

) n n n 4

v_ ) C1v1l Act1on No. /'J ’ / 7 7 if
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the Court on review of plaintiff’ s application to proceed in
forma pauperis and his pro se complaint. The Court will grant the application and dismiss the
complaint.

P1aintiff alleges that he filed a claim for Social Security benefits in 1983, Compl. at 2,
and that he is entitled to such benefits because of his mental and physical impairrnents, see ia'. at
3. Attached to his complaint are hospital records from 1958 and l964. See id., Attach. He
demands that the Court award him "a check in the amount of a [sic] unlimited sum of money[,]
supernatural powers[,] and the right to be awarded benefits . . . as many times [as he] wish[es],"
id. at 4.

The court must dismiss a case "at any time if the court determines that  the action  is
frivolous or malicious [or] fails to state a claim on which relief can be granted[.]" 28 U.S.C. §
19l5(d)(2)(B). Judges have "not only the authority to dismiss a claim ba.sed on an indisputably
meritless legal theory, but also the unusual power to pierce the veil of the complaint's factual

allegations and dismiss those claims whose factual contentions are clearly baseless." Neitzke v.

Williams, 490 U.S. 319, 327 (l989); see Brandon v. Dist. of Columbia Bd. of Parole, 734 F.2d
56, 59 (D.C. Cir. 1984) (finding that a complaint may be dismissed as frivolous when it lacks "an
arguable basis in law and fact"). The court is mindful that complaints filed by pro se litigants are
held to less stringent standards than those applied to formal pleadings drafted by lawyers. See
Haines v. Kerner, 404 U.S. 5 l9, 520 (l972). Having reviewed plaintiff s complaint, the court
concludes that its factual contentions are baseless. F or this reason, the complaint is frivolous and
must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion will be issued separately on this

Unite'd'States District Judge

same date.

Dat€= C?..?a,»t 5/) ).O/z;>